Citation Nr: 0614509	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar strain and myositis.

2.  Entitlement to service connection for a heart condition, 
including vasospasms. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1979 
to September 1982.  The appellant also had service in the 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issues of service connection for a heart condition and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbar strain and myositis is productive of 
severe limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating or 40 percent, but no 
higher, for lumbar strain and myositis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 through 5295 (2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements
 
The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.  On March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which placed an 
additional duty upon the VA.  Under Dingess/Hartman v. 
Nicholson, VA must also provide notice on claims for service 
connection that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in February 2005.  These 
letters advised the veteran of the Pelegrini II elements as 
stated above.  Although the veteran was not notified of the 
fourth element (i.e., tell the claimant to provide any 
relevant evidence in his or her possession) until February 
2005, the Board finds that the veteran has not been 
prejudiced thereby.  The veteran advised VA in November 2004 
that he had no additional evidence to submit in connection 
with his claims and he waived his right to the 60 days period 
subsequent to the issuance of the November 2004 Supplemental 
Statement of the Case.  The veteran has also been told it was 
his responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  Even though his claim was not 
readjudicated after the February 2005 notice of the fourth 
Pelegrini II element, any such readjudication would have been 
pointless given the veteran's notice that he had no 
additional evidence to submit in support of his claim.  
Furthermore, the RO waited the required 60 days before 
certifying the appeal to the Board and the veteran did not 
submit any additional evidence despite the notice given.

Furthermore, although the veteran was provided notice of the 
type of information and evidence needed to substantiate his 
claim, he was not provided with notice of the type of 
evidence necessary to establish an effective date in the case 
of any award.  Despite the inadequate notice provided on that 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Bernard v. 
Brown, 4 Vet. App.  384 (1993).  In that regard, although the 
Board has concluded that the preponderance of the evidence is 
in favor of granting an increased disability rating for the 
veteran's service-connected lumbar strain and myositis, the 
Board does not express any opinion as to what the effective 
date of that grant should be.  Thus the RO will have an 
opportunity to properly advise the veteran of what is needed 
to establish an effective date prior to it adjudicating that 
element of the veteran's claim.  

Thus the Board finds that the purpose behind the notice 
requirements has been met, and VA has satisfied its "duty to 
notify" the veteran.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
inpatient and outpatient treatment records are in the file 
for treatment from December 2000 through June 2003.  Although 
there is an indication in the record that the veteran may 
have received treatment by a private medical provider for his 
back condition, he has been asked to complete a release of 
information form so that VA may obtain said records, and he 
has failed to do so.  Furthermore, the veteran has submitted 
multiple other treatment records in relation to his other 
claims that are being remanded thereby showing that he knows 
of the necessity to provide treatment records to help support 
his claim.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence and in fact indicated in writing in November 2004 
that he has no additional evidence to submit.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in June 2002 and October 2003 on his 
claim.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's service-connected lumbar strain and myositis 
has been evaluated as 20 percent under Diagnostic Code 5292 
for limitation of the lumbar spine.  During the pendency of 
the veteran's claim, VA twice revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine 
set forth in 38 C.F.R. § 4.71a.  The first revision, 
effective September 23, 2002, amended the criteria for 
diagnosing and evaluating intervertebral disc syndrome under 
Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The second revision, effective September 26, 2003, changed 
the diagnostic codes for spine disorders to 5235 through 
5243.  In addition, spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5292 provided 
for a 10 percent evaluation for slight limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  Diagnostic 
Code 5292.  

The revisions effective September 23, 2002, affected only 
Diagnostic Code 5293, for rating intervertebral disc 
syndrome.  Since the veteran is not diagnosed with 
intervertebral disc syndrome, evaluation under this 
diagnostic code is not appropriate.  The Board does note that 
the treatment records and the October 2003 VA examination 
show some findings of neurologic manifestations.  The veteran 
was diagnosed to have L4-L5 disc bulging by CT scan taken in 
1996 and by magnetic resonance imaging (MRI) taken in 
February 2001.  Prior to the present claim under appeal, 
however, a VA examiner opined that the disk bulging was not 
secondary to the service-connected lumbar strain and 
myositis.  Furthermore, there is no evidence that the 
veteran's neurologic manifestations are due to his service-
connected lumbar strain and myositis.  Thus the Board 
declines evaluating the veteran's back condition as analogous 
to intervertebral disc syndrome.

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

Based upon VA examination findings in October 2003, the Board 
finds that the veteran is entitled to a disability rating of 
40 percent for his lumbar strain and myositis.  The evidence 
shows that the range of motion of the veteran's lumbar spine 
had decreased to only 5 degrees in all planes with severe 
pain on motion from the first to the last degree.  He also 
had severe palpable lumbosacral spasm, weakness in both ankle 
dorsiflexion muscles and moderate tenderness to palpation in 
the lumbosacral area.  Under either the old or new criteria, 
this evidence is sufficient to show that the veteran has 
severe limitation of motion of the lumbar spine sufficient to 
establish a disability rating of 40 percent.

As previously stated, the Board declines granting a separate 
rating for any neurologic symptoms that the veteran has 
because the evidence fails to show that they are related to 
his service-connected condition.  Rather the evidence shows 
that in 1996 the veteran was diagnosed by CT scan to have L4-
L5 disk bulging.  In 1998, a VA examiner opined that this 
disk bulging was not secondary to the veteran's service-
connected lumbar strain and myositis but was rather due to 
the natural process of aging.  Furthermore, there is evidence 
that the veteran had a work-related injury to his low back 
that resulted in herniation of discs in the lumbar spine.  
The evidence shows that, in June 2003, the veteran received 
disability retirement as a teacher due to back pain and 
recurrent chest pain.  Although these records are in Spanish 
and the interpreter was not able to transcribe the entire 
record due to its illegibility, it is clear that the veteran 
reported a fall at work in 2001 and one of the diagnoses was 
discogenic disease L4, L5, S1.  This evidence tends to show 
that the veteran's discogenic disease is due to a work 
related injury in 2001, and not to any period of service.  
The veteran also self-reported a work-related injury at the 
October 2003 VA examination although he stated it was in 
1999.  Thus the Board finds that the preponderance of the 
evidence is against finding that a separate rating for any 
neurologic manifestations is warranted in the present case.

Moreover the Board finds that a rating higher than 40 percent 
is not warranted. As previously stated, the medical evidence 
does not show that the veteran has any chronic neurologic 
manifestations related to his service-connected lumbar strain 
and myositis, and thus evaluation under the diagnostic 
criteria for intervertebral disc syndrome is not warranted.  
The veteran is already evaluated at the maximum permitted for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 (2003).  In order to obtain a higher rating under 
the old criteria, the medical evidence would have to show 
residuals of a fracture of a vertebra with demonstrable 
deformity of the vertebral body, which would warrant a 50 
percent evaluation.  The medical evidence does not show that 
the veteran fractured a vertebra or that he has any residuals 
therefrom.  Finally, a higher rating is available upon a 
medical finding of unfavorable ankylosis of the lumbar spine 
or favorable ankylosis of the entire spine.  The medical 
evidence does not show that the veteran has ankylosis of 
either the lumbar spine or the entire spine.  Thus the 
veteran is not entitled to a higher rating under the old 
rating criteria.

The Board finds also that the veteran is not entitled to a 
higher rating under the current rating criteria, which would 
require a showing of unfavorable ankylosis of either the 
entire thoracolumbar spine or the entire spine.  As 
previously stated, the medical evidence does not show the 
veteran is diagnosed to have ankylosis of any part of his 
spine.  Thus a higher rating is not warranted under the 
current rating criteria.

For the foregoing reasons, the Board grants an increased 
disability rating to 40 percent, but no higher, for the 
veteran's service-connected lumbar strain and myositis.


ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for lumbar strain and myositis is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND

The Board remands the veteran's claims for service connection 
for a heart condition and entitlement to a TIDU for further 
development.  Although the additional delay is regrettable, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.  

Service Connection for Heart Condition

The evidence of record shows that the veteran was on Reserve 
duty when he was first seen for complaints of chest pain on 
June 3, 2002.  The assessment was idiopathic hypertension and 
his blood pressure was monitored for the next two days.  On 
June 5, 2002 his blood pressure was 130/80, and he was 
returned to light duty.  On June 13, 2002 he was again seen 
for complaints of chest pain, and he was diagnosed with 
unstable angina and admitted to the VA Hospital for 10 days.  
Thereafter the medical records show the veteran underwent 
three catheterizations with stent placement and has continued 
to have chest pains for which he uses nitroglycerin to 
control, and he has sought treatment multiple times at the VA 
Emergency Room.  The VA treatment records indicate that the 
veteran has minimal coronary artery disease, but that his 
chest pains are most likely due to vasospasms.  

Although the June 3, 2002 treatment records appear to 
indicate the veteran has a history of hypertension with use 
of medications, a review of the available treatment records 
prior to this date do not show a diagnosis of hypertension 
(although they do show two elevated blood pressure readings) 
or the use of antihypertensive medication.  Thus either this 
history was inaccurate or not all the prior medical records 
have been obtained.  Thus efforts need to be made to ensure 
that all treatment records, VA and non-VA, are obtained prior 
to June 2002.

The Board also finds that additional development of the 
veteran's Reserve records is necessary.  All of the Reserve 
records in the file appear to have been provided by the 
veteran.  It does not appear that the RO has made any effort 
to obtain the complete Reserve medical records.  Furthermore, 
no effort was made to verify the nature of the veteran's 
period of service in June 2002.  Thus the RO should contact 
the U. S. Army Reserve Personnel Center and request that it 
provide the veteran's medical and personnel records for the 
period of the veteran's Reserve service that includes duty in 
June 2002.

Furthermore, since there was an incurrence of any injury or 
disease during a period of Reserve duty and evidence of a 
current heart condition, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
current heart condition is related to his military service.


TDIU

As the veteran claims that he is unable to work because of 
both his back and his heart condition, the Board finds it 
necessary to remand this issue as the outcome of the 
veteran's service connection claim for a heart condition 
would have an impact on the determination of this issue.

Notice

Since the Board is already remanding these issues, the RO 
should take the opportunity to make sure it complies with the 
additional notice requirements set forth in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006), which was decided while this case was pending 
before the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
legally compliant notice of all the elements of 
the veteran's claim for service connection for 
a heart condition and entitlement to a TDIU.  

2.  The RO should request the veteran to 
provide the names, addresses and dates of 
treatment of all medical care providers, VA or 
non-VA, who have provided pertinent treatment 
of the veteran for any cardiovascular condition 
including hypertension prior to June 2002. The 
RO should advise him that he can either submit 
private medical treatment records to the RO 
himself or he should complete release forms 
authorizing VA to request copies of them from 
the identified private medical care providers.  
If the veteran provides completed release 
forms, the RO should then request the medical 
records identified.  In making the request, the 
RO should specify that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and 
his representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  The RO should contact the VA Medical Center 
in San Juan, Puerto Rico, and request that they 
submit records for treatment of any 
cardiovascular conditions including 
hypertension from September 1982 through June 
2002.  All efforts to obtain VA records should 
be fully documented, and the VA facility should 
provide a negative response if records are not 
available.

4.  The RO should contact the U.S. Army Reserve 
Personnel Center, or any other appropriate 
agency, and request the veteran's service 
medical records for the period of his Reserve 
duty.  The RO should also seek verification 
whether the veteran was on active duty for 
training or inactive duty for training in June 
2002 when he initially complained of chest 
pains.  Associate all requests and records 
received with the claims file.  If records are 
unavailable from any sources, a negative reply 
is requested.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA cardiology examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file, the examiner should 
set forth any cardiovascular conditions the 
veteran has currently and render an opinion as 
to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that 
those current conditions are related to any 
disease or injury manifested during the period 
of service from June 2, 2002 through June 14, 
2002.  The examiner should address whether 
recognized medical principles establish that 
the existence of any of the identified 
conditions could not have originated in so 
short a period such that they must have existed 
prior to this period of service.

6.  Then, after ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished, the RO should 
readjudicate the claims.  If such action does 
not resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran and 
his representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


